MEMORANDUM **
Paulo Arturo Orozco-Fuentes, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the immigration judge’s (“13”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings and review its legal conclusions de novo. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.2008). We deny the petition for review.
Orozco-Fuentes testified that he resisted the guerrillas’ and Guatemalan army’s attempts to recruit him. Substantial evidence supports the IJ’s denial of asylum because Orozco-Fuentes failed to establish past persecution or a well-founded fear of future persecution on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481-82, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (forced recruitment by guerrillas, without more, does not amount to persecution); Pedro-Mateo v. INS, 224 F.3d 1147, 1150-51 (9th Cir.2000) (attempts by military and guerillas to recruit Guatemalan not persecution absent evidence of discriminatory purpose).
We lack jurisdiction to consider OrozcoFuentes’ request for humanitarian relief because he did not raise this claim to the IJ or BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
Because Orozco-Fuentes failed to establish his eligibility for asylum, he neces*720sarily fails to meet the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
Finally, substantial evidence supports the IJ’s denial of CAT relief because Orozco-Fuentes failed to establish it is more likely than not he will be tortured if returned to Guatemala. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.